Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US 2019/0037498).
Regarding claims 1, 8, 15, 22, and 29, Tseng teaches a method performed by a wireless device for handling communication of the wireless device in a wireless communication network, the method comprising: performing a beam recovery process of a selected beam upon beam failure detection, wherein the selected beam is associated to one cell of a configured set of cells, wherein the configured set of cells includes a primary cell and a set of neighbor cells (i.e., the UE performs the beam recovery procedure for the Pcell by default after the beam failure on the Pcell is detected [0061], [0066], a beam failure is detected in the DRX off period by the UE. In this exemplary implementation, a 2-stages beam recovery procedure is performed by the UE. In this implementation, the Pcell is the default cell for performing the first beam recovery procedure (e.g., actions 1122, 1124, 1130 and 1140), and one or more Scells 
Regarding claims 2, 23, Tseng teaches sending a message associated with the selected beam using an uplink resource configuration that belongs to the primary cell or any of the configured set of cells ([0053]-[0054]).
Regarding claims 3, 24, Tseng teaches receiving configuring data from the radio network node configuring the wireless device with the set of cells ([0055]-[0056]).
Regarding claims 4, 11, 25, Tseng teaches the configuring data comprises a black list indicating cells where the wireless device is not allowed to perform beam recovery process ([0060]).
Regarding claims 5, 12, 26, Tseng teaches the configuring data comprises a reference signal configuration and/or uplink resource configuration per configured cell or for all cells in the set of cells ([0054]-[055], [0060]).
Regarding claims 6, 27, Tseng teaches the configuring data comprises a relative threshold per cell defining when to select a cell of the set of neighbor cells relative the primary cell ([0041]-[0043]).
Regarding claims 7, 28, Tseng teaches the primary cell is a primary cell of a primary cell group or a primary secondary cell of a secondary cell group ([0066], [0070]-[0071]); and/or a neighbor cell in the set of neighbor cells is a non-serving cell or a serving cell that is a secondary cell ([0066], [0070]-[0071]).
Regarding claim 9, Tseng teaches detecting that the wireless device accesses a beam of a different cell, which cell is not provided by the radio network node ([0035], [0060]); and fetching context of the wireless device ([0035], [0064]).
.
Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3RD Generation Partnership Project; Technical Specification Group Radio Access Network (Release 14).
Regarding claims 1, 8, 15, 22, and 29, 3RD Generation Partnership Project teaches a method performed by a wireless device for handling communication of the wireless device in a wireless communication network (cf. D1: chapter 8.2.1.6.1: beam management for a UE in a NR communication network), the method comprising performing a beam recovery process of a selected beam upon beam failure detection (cf. D1: chapter 8.2.1.6.1, p. 22, last four paragraphs: "NR supports that UE can trigger mechanism to recover from beam failure'), wherein the selected beam is associated to one cell of a configured set of cells, wherein the configured set of cells includes a primary cell and a set of neighbor cells (cf. D1: chapter 8.2.1.6.1, p. 21-22: "UE measurement based on RS for beam management (at least CSI-RS) is composed of K (=total number of configured beams) beams" and "A UE can be configured with" "reporting settings", "A reporting setting at least including - Information indicating selected beams", cf. D1 chapter 8.2.2.3.2: "NR supports cell-level mobility based on DL cell-level measurements [..] Detection of neighbor cell for measurement is based on NR-SS, cf. D1, chapter 9.8.4: "the baseline for the RRM measurement framework for DL is the one specified for LTE (measurement object, measurement ID, reporting configuration". "Measurement report contains at least cell level measurement results", 
Regarding claims 2-7, 9-14, 23-28, the features of the claims are all disclosed in the cited passage of 3rd generation partnership recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEAN A GELIN/           Primary Examiner, Art Unit 2643